DETAILED ACTION
Applicant's submission filed on 22 April 2022 has been entered.  Claims 2, 12, and 16 are currently amended; claims 13 and 14 are cancelled; claims 1, 3-11, 15, and 17-20 are previously presented; claims 21 and 22 have been added.  Claims 1-12 and 15-22 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 9, filed 22 April 2022, with respect to “Prior art rejections” have been fully considered but they are not persuasive.  Applicant argues that Bagheri in view of Gowda does not teach the claim limitation: transmit, after transmission of the first portion of UL repetitions, an indication that the UE will not transmit additional UL repetitions.   
The examiner respectfully disagrees.  As detailed in the applicant’s arguments, Bagheri teaches that “the UE receives an early termination indication associated with the first repetition bundle and moves on to transmitting a new transport block” from p. 9 of the arguments.  The broadest reasonable interpretation of transmitting an indication that the UE will not transmit additional UL repetitions includes the UE transmitting the next transport block instead of repeating the bundle.  Namely, transmitting the initial PUSCH transmission of a second TB is transmitting an indication that the UE is finished with transmitting additional UL repetitions of the first TB as taught by Bagheri in Fig. 6 and paragraph [0106].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 12, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Gowda et al. (US 2019/0036647 A1), hereafter referred Gowda.

Regarding claim 1, Bagheri teaches a user equipment device (UE), comprising: 
at least one antenna (Bagheri, Fig. 9, [0131]; apparatus 900 such as the UE 110 include at least one antenna); 
at least one radio (Bagheri, Fig. 9, [0131]; transceiver), wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT) (Bagheri, Fig. 1, [0025]; cellular telephone using various networks such as 5G, TDMA, CDMA, OFDMA, LTE, NR, etc), 
one or more processors coupled to the at least one radio (Bagheri, Fig. 9, [0131]; controller coupled to the transceiver), wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications (Bagheri, Fig. 9, [0132]; transmit and receive data communication signals); 
wherein the one or more processors are configured to cause the UE to: 
receive, from a base station, an uplink (UL) repetition configuration associated with a transport block, wherein the UL repetition configuration specifies a number of UL repetitions required for transmission of the transport block (Bagheri, [0135]; the UE can receive a configured grant configuration that configures periodic plurality of UE repetition bundles with each UL repetition bundle including a number of PUSCH repetitions); 
transmit, to the base station, at least a first portion of UL repetitions (Bagheri, Fig. 4, [0101]; after receiving the first two transmissions of the repetition bundle); and 
transmit, after transmission of the first portion of UL repetitions, an indication that the UE will not transmit additional UL repetitions, wherein the transmission of the first portion of UL repetition does not complete the number of UL repetitions required for transmission of the transport block (Bagheri, Fig. 6, [0106]; the UE determines the transmission occasion within the first reception bundle to transmit the initial PUSCH transmission of a second TB after reception of an early termination indication indicating the first TB is correctly received at the network).
Bagheri does not expressly teach monitoring UL channel quality; and
wherein the indication that the UE will not transmit additional UL repetitions is based, at least in part, on the monitored UL channel quality.
However, Gowda teaches monitoring UL channel quality (Gowda, [0115]; detecting the channel quality satisfies a predetermined condition); and
wherein the indication that the UE will not transmit additional UL repetitions is based, at least in part, on the monitored UL channel quality (Gowda, [0115]; the UE may detect that a SNR condition is not met and skip further decoding of the control channel even with remaining repetitions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri to include the above recited limitations as taught by Gowda in order to save power in certain devices (Gowda, [0002]).

Regarding claim 12, Bagheri teaches a base station, comprising: 
at least one antenna (Bagheri, Fig. 9, [0131]; apparatus 900 such as the network entity 120 include at least one antenna); 
at least one radio (Bagheri, Fig. 9, [0131]; transceiver), wherein the at least one radio is configured to perform cellular communication using at least one radio access technology (RAT) (Bagheri, Fig. 1, [0025]; cellular telephone using various networks such as 5G, TDMA, CDMA, OFDMA, LTE, NR, etc), 
one or more processors coupled to the at least one radio (Bagheri, Fig. 9, [0131]; controller coupled to the transceiver), wherein the one or more processors and the at least one radio are configured to perform voice and/or data communications (Bagheri, Fig. 9, [0132]; transmit and receive data communication signals); 
wherein the one or more processors are configured to cause the base station to: 
transmit, to a user equipment device (UE), an uplink (UL) repetition configuration associated with a transport block, wherein the UL repetition configuration specifies a number of UL repetitions required for transmission of the transport block (Bagheri, [0135]; the UE can receive a configured grant configuration that configures periodic plurality of UE repetition bundles with each UL repetition bundle including a number of PUSCH repetitions); 
receive, from the UE, at least a first portion of UL repetitions (Bagheri, Fig. 4, [0101]; after receiving the first two transmissions of the repetition bundle); 
receive, from the UE and after reception of the first portion of UL repetitions, an indication that the UE will not transmit additional UL repetitions (Bagheri, Fig. 6, [0106]; the UE determines the transmission occasion within the first reception bundle to transmit the initial PUSCH transmission of a second TB after reception of an early termination indication indicating the first TB is correctly received at the network).
Bagheri does not expressly teach wherein the reception of the first portion of UL repetition does not complete the number UL repetitions required for reception of the transport block.
However, Gowda teaches wherein the reception of the first portion of UL repetition does not complete the number UL repetitions required for reception of the transport block (Gowda, [0115]; the UE is able to decode the control channel using a smaller number of control channel repetitions than that scheduled by the base station (e.g. the UE may detect that a SNR condition is at or above a threshold)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri to include the above recited limitations as taught by Gowda in order to save power in certain devices (Gowda, [0002]).

Regarding claim 17, Bagheri teaches a non-transitory computer readable memory medium storing program instructions executable by processing circuitry to cause a user equipment device (UE) to:
receive, from a base station, an uplink (UL) repetition configuration associated with a transport block, wherein the UL repetition configuration specifies a number of UL repetitions required for transmission of the transport block (Bagheri, [0135]; the UE can receive a configured grant configuration that configures periodic plurality of UE repetition bundles with each UL repetition bundle including a number of PUSCH repetitions), and wherein the UL repetition configuration includes an UL block error rate (BLER) target;
transmit, to the base station, at least a first portion of UL repetitions (Bagheri, Fig. 4, [0101]; after receiving the first two transmissions of the repetition bundle) while monitoring UL BLER; and
transmit, to the base station, a second UL repetition and an indication that the UE will not transmit additional UL repetitions, wherein the second UL repetition does not complete the number of UL repetitions required for transmission of the transport block (Bagheri, Fig. 6, [0106]; the UE determines the transmission occasion within the first reception bundle to transmit the initial PUSCH transmission of a second TB after reception of an early termination indication indicating the first TB is correctly received at the network).
Bagheri does not expressly teach wherein the UL repetition configuration includes an UL block error rate (BLER) target;
monitoring UL BLER; and
wherein the indication that the UE will not transmit additional UL repetitions is based, at least in part, on the monitored UL BLER being less than the UL BLER target.
However, Gowda teaches wherein the UL repetition configuration includes an UL block error rate (BLER) target (Gowda, [0125]; BLER criteria (e.g. <10% BLER or some other percentage));
monitoring UL BLER (Gowda, [0115] and [0125]; detecting the channel quality satisfies a predetermined condition, where the channel quality can be BLER); and
wherein the indication that the UE will not transmit additional UL repetitions is based, at least in part, on the monitored UL BLER being less than the UL BLER target (Gowda, [0115] and [0125]; the UE may generate the channel condition estimate vs NPDCCH repetition table based on a BLER criteria and skip further decoding of control channel even with remaining repetitions).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri to include the above recited limitations as taught by Gowda in order to save power in certain devices (Gowda, [0002]).

Regarding claim 2, Bagheri in view of Gowda teaches the UE of claim 1 above.  Further, Bagheri teaches wherein the UL repetition configuration includes an UL repetition cancellation condition, and 
wherein the one or more processors are further configured to: 
determine, during transmission of at least the first portion of UL repetitions and prior to transmission of the indication, that the UL repetition cancellation condition has occurred (Bagheri, Fig. 4, [0101]; if the UE has received either of the first or the second PDCCH, the UE can start a new TB, such as a second TB), and wherein the indication is transmitted responsive to the UL repetition cancellation condition occurring (Bagheri, Fig. 6, [0106]; the UE determines the transmission occasion within the first reception bundle to transmit the initial PUSCH transmission of a second TB after reception of an early termination indication indicating the first TB is correctly received at the network).

Regarding claim 3, Bagheri in view of Gowda teaches the UE of claim 1 above.  Bagheri does not expressly teach wherein monitoring UL channel quality includes monitoring one or more of UL block error rate (BLER), signal to noise ratio (SNR), or radio resource management (RRM) measurement quality.
However, Gowda teaches wherein monitoring UL channel quality includes monitoring one or more of UL block error rate (BLER), signal to noise ratio (SNR), or radio resource management (RRM) measurement quality (Gowda, [0115] and [0125]; detecting the channel quality satisfies a predetermined condition, where the channel quality can be BLER).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri to include the above recited limitations as taught by Gowda in order to save power in certain devices (Gowda, [0002]).

Regarding claim 4, Bagheri in view of Gowda teaches the UE of claim 1 above.  Further, Bagheri teaches wherein the indication is included in a second UL repetition (Bagheri, Fig. 6, [0106]; the UE determines the transmission occasion within the first reception bundle to transmit the initial PUSCH transmission of a second TB after reception of an early termination indication indicating the first TB is correctly received at the network).

Regarding claims 8 and 20, Bagheri in view of Gowda teaches the UE of claim 1 and the non-transitory computer readable memory medium above.  Further, Bagheri in view of Gowda teaches wherein the one or more processors are further configured to cause the UE to:
receive, during or after transmission of at least the first portion of UL repetitions and prior to transmission of the indication, a message from the base station cancelling remaining UL repetitions (Bagheri, Fig. 6, [0106]; after reception of an early termination indication indicating the first TB is correctly received at the network); and 
cancel transmission of remaining UL repetitions (Gowda, [0115]; the UE skip further decoding of control channel even with remaining repetitions).

Regarding claim 15, Bagheri teaches the base station of claim 12 above.  Bagheri does not expressly teach wherein the one or more processors are further configured to cause the base station to: 
monitor channel conditions for at least a first time period; and 
reduce, based on the channel conditions, the number of UL repetitions required for transmission of the transport block; and 
transmit, to the UE, a new UL repetition configuration specifying the reduced number of UL repetitions.
However, Gowda teaches wherein the one or more processors are further configured to cause the base station to: 
monitor channel conditions for at least a first time period (Gowda, [0117]; the UE monitors for two repetitions of the control channel for a CRC pass); and 
reduce, based on the channel conditions, the number of UL repetitions required for transmission of the transport block (Gowda, [0118]; the UE may determine the estimated number of repetitions for successfully decoding the control channel in good channel conditions based on the configured repetition hypothesis and reduce the number repetitions by ignoring the remaining repetitions); and 
transmit, to the UE, a new UL repetition configuration specifying the reduced number of UL repetitions (Gowda, [0118]; the UE reduce the number repetitions from the configured repetition hypothesis).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri to include the above recited limitations as taught by Gowda in order to save power in certain devices (Gowda, [0002]).

Regarding claim 18, Bagheri in view of Gowda teaches the non-transitory computer readable memory medium of claim 17 above.  Further, Bagheri teaches wherein the second UL repetition includes the indication that the UE will not transmit additional UL repetitions (Bagheri, Fig. 6, [0106]; the UE determines the transmission occasion within the first reception bundle to transmit the initial PUSCH transmission of a second TB after reception of an early termination indication indicating the first TB is correctly received at the network). 

Claims 5, 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Gowda as applied to claims 1 and 12 above, and further in view of Gordaychik (US 2019/0363843 A1).

Regarding claims 5 and 21, Bagheri in view of Gowda teaches the UE of claim 4 and the base station of claim 12 above.  Bagheri in view of Gowda does not expressly teach wherein the indication comprises a Boolean indicator.
However, Gordaychik teaches wherein the indication comprises a Boolean indicator (Gordaychik, [0066]; Boolean indicator).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri in view of Gowda to include the above recited limitations as taught by Gordaychik in order to indicate two mutually exclusive states (Gordaychik, [0071]).

Regarding claim 9, Bagheri in view of Gowda teaches the UE of claim 8 above. Bagheri in view of Gowda does not expressly teach wherein the indication comprises at least one of a new grant, a cancellation downlink control information (DCI) message, or an acknowledgement transmitted on a physical hybrid-automatic repeat request indicator channel (PHICH).
However, Gordaychik teaches wherein the indication comprises at least one of a new grant, a cancellation downlink control information (DCI) message, or an acknowledgement transmitted on a physical hybrid-automatic repeat request indicator channel (PHICH) (Gordaychik, [0059]; the cancellation DCI may be of few bits).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri in view of Gowda to include the above recited limitations as taught by Gordaychik in order to indicate two mutually exclusive states (Gordaychik, [0071]).

Regarding claim 10, Bagheri in view of Gowda further in view of Gordaychik teaches the UE of claim 9 above.  Bagheri does not expressly teach wherein the UE is configured to operate in a coverage enhanced (CE) mode of operation.
However, Gowda teaches wherein the UE is configured to operate in a coverage enhanced (CE) mode of operation (Gowda, [0031]; to achieve coverage enhancement for the UEs, systems may employ bundling, in which multiple repetitions of a same message are transmitted over one or more subframes).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri to include the above recited limitations as taught by Gowda in order to save power in certain devices (Gowda, [0002]).

Regarding claim 11, Bagheri in view of Gowda further in view of Gordaychik teaches the UE of claim 9 above.  Further, Bagheri teaches wherein the new grant includes a new data indicator (NDI) with a value of 1 (Bagheri, [0009]; consider the New Data Indicator NDI bit for the HARQ process to have been toggled, where a bit would only have two possible values of 0 and 1); and 
wherein the cancellation DCI message includes an indication of the cancellation of the remaining UL repetitions (Bagheri, [0125]; a DCI including the indication, such as an early termination indication indicates whether to use a current bundle or a next bundle for transmitting the second TB).
Claims 6, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Gowda as applied to claims 1, 12, and 17 above, and further in view of Shi et al. (US 2020/0287668 A1), hereafter referred Shi.

Regarding claims 6, 19, and 22, Bagheri in view of Gowda teaches the UE of claim 1, the base station of claim 12, and the non-transitory computer-readable memory medium of claim 17 above.  Bagheri in view of Gowda does not expressly teach wherein the indication that the UE will not transmit additional UL repetitions is included in one of a layer 1 uplink control information (UCI) message, a medium access control (MAC) packet data unit (PDU), layer 1 schedule request (SR), or a layer 1 physical uplink control channel (PUCCH) transmission.
However, Shi teaches wherein the indication that the UE will not transmit additional UL repetitions is included in one of a layer 1 uplink control information (UCI) message, a medium access control (MAC) packet data unit (PDU), layer 1 schedule request (SR), or a layer 1 physical uplink control channel (PUCCH) transmission (Shi, [0046]; if the receiver device can decode the transmitted UL MAC PDU correctly with the first repetitions less than 128, the remaining UL transmission repetitions from the UE is not required and can be decoded in the MAC PDU).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri in view of Gowda to include the above recited limitations as taught by Shi in order to reduce noise in the case of reusing channel resources of the remaining repetitions that were unused (Shi, [0046]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Gowda as applied to claim 1 above, and further in view of Su et al. (US 2018/0124705 A1), hereafter referred Su.

Regarding claim 7, Bagheri in view of Gowda teaches the UE of claim 1 above.  Bagheri in view of Gowda does not expressly teach wherein un-transmitted UL repetitions are not included in a block error rate (BLER) calculation.
However, Su teaches wherein un-transmitted UL repetitions are not included in a block error rate (BLER) calculation (Su, [0272]; periodic CQI may not be transmitted on untransmitted UL TX subframes which could falsely lead to increase BLER).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri in view of Gowda to include the above recited limitations as taught by Su in order to avoid UL radio link failure (Su, [0272]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri as applied to claim 12 above, and further in view of Su.

Regarding claim 16, Bagheri teaches the base station of claim 12 above.  Further, Bagheri teaches wherein the one or more processors are further configured to cause the base station to:
receive, from the UE, a second UL repetition and an indication that the UE will not transmit additional UL repetitions, wherein the second UL repetition does not complete the number of UL repetitions required for transmission of the transport block, wherein the second UL repetition includes the indication that the UE will not transmit additional UL repetitions (Bagheri, Fig. 6, [0106]; after reception of an early termination indication indicating the first TB is correctly received at the network).
Bagheri does not expressly teach wherein un-transmitted UL repetitions are not included in a block error rate (BLER) calculation.
However, Su teaches wherein un-transmitted UL repetitions are not included in a block error rate (BLER) calculation (Su, [0272]; periodic CQI may not be transmitted on untransmitted UL TX subframes which could falsely lead to increase BLER).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bagheri to include the above recited limitations as taught by Su in order to avoid UL radio link failure (Su, [0272]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416